FILED IM
                                                                          1ST GOUSTOF APPEALS
                                                                            HOUSITOM,TEXAS


                                                                          -APR "7 2015
                                                                          CHRISTOPHER AH^NB
                                                                          asm




April 02, 2015

In accordance with the provisions of Rule 306a.3 of the Texas Rules of Civil Procedure, you are
hereby notified that in 268th Judicial District Court Fort Bend County, Texas; Cause No. 13-DCV-
203592 - BRIGHTWATER HOMEOWNERS ASSOCIATION VS. FABIAN A. BACA AND
MARIELABACA.
A(n) AMENDED FINAL JUDGMENT was entered and said judgment was signed March 31, 2015
by Judge BRADY G ELLIOTT.

A copy of the AMENDED FINAL JUDGMENT may be obtained from the Fort Bend County
District Clerk's Office, 1422 Eugene Heimann Circle, Richmond, TX 77469 or you may mail a
copy request along with payment such as Money Order or Check (No Out-of-State Checks Are
Accepted) to Fort Bend County District Clerk's Office, 301 Jackson Street, Richmond, TX 77469.

The AMENDED FINAL JUDGMENT contains 8 page(s). The payment amount to obtain a copy of
the AMENDED FINAL JUDGMENT from the Fort Bend Courity District Clerk's Office will be
$8.00 An unofficial copy may be obtained free 6f charge at wwwJfortberidcouhtvtx.gov.


                                            DISTRICT CLERK ANNIE REBECCA ELLIOTT
                                            Fort Bernskpounty'i Texs

                                                Deputy DistrictClerk Vi
                                               Telephone: (281=) 341-3




                        '.fv,.-J,. •!..!.
                                                                                               ft U.S. POSTAGE» Pitney bowes
ANNIE REBECCA ELLIOTT                                                                         $ *L—              -      —
Fort Bend County District Clerk
                                                                                               ,   ZIP .7746 9
301 Jackson
                                                                                              •$ 02 W                @©0D4S(
Richmond, Texas 77469                                                                              0001372223 APR 02. 2015


OFFICIAL BUSINESS
Penalty for Private Use




                     APR ^
                                              FIRST COURT OF APPEALS
                 CHRISTOPHER A. pWME;         CHRISTOPHER PRINE
                IclERK,                       FIRST COURT OF APPEALS
                                              301 FANNIN
                                              HOUSTON TX 77002-2066

                                   CNH-SftP   77002        ||t.f'|«[««''lMlMflH,l»lll[Mll'lltli^ll«l'ill»lfHl'll«'